Per Curiam.

This court agrees with the board’s findings and we adopt its recommendation. Accordingly, respondent is suspended from the practice of law in Ohio for one year. However, this penalty is suspended while respondent completes a one-year probationary period during which he shall submit to relator’s monitoring and observe the standards set forth in the board’s recommendation. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Locher, Holmes, Douglas, Wright and H. Brown, JJ., concur.